Case 1:19-cv-01920-RBJ Document 3-28 Filed 07/02/19 USDC Colorado Page 1 of 6




                      EXHIBIT 27
                   Declaration of Kieran Suckling (July 2019)
Case 1:19-cv-01920-RBJ Document 3-28 Filed 07/02/19 USDC Colorado Page 2 of 6




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLORADO

   HIGH COUNTRY CONSERVATION ADVOCATES, et al.,

         Plaintiffs,

   v.

   UNITED STATES OFFICE OF SURFACE MINING,
   CONTROL, RECLAMATION AND ENFORCEMENT, et al.

         Defendants.



         I, Kierán Suckling, pursuant to 28 U.S.C. § 1746, hereby declare:

         1.     I submit this declaration in support of Plaintiffs’ motion for a

    preliminary injunction, and as evidence of the Center for Biological

    Diversity’s inability to post a substantial bond in this case. The facts set

    forth in this declaration are based on my personal knowledge, and if called

    as a witness, I could and would competently testify thereto under oath. As

    to those matters which reflect a matter of opinion, they reflect my personal

    opinion and judgment upon the matter.

         2.      I am co-founder of the Center for Biological Diversity

    (“Center”), and have been a board member and/or executive director of the

    Center since 1989. I am currently the executive director of the Center. In




   DECLARATION OF KIERAN SUCKLING                                                  1
Case 1:19-cv-01920-RBJ Document 3-28 Filed 07/02/19 USDC Colorado Page 3 of 6




    that capacity, I am well aware of the financial holdings and status of the

    organization.

         3.     The Center is a 501(c)(3) non-profit conservation organization.

         4.     The Center’s funding comes primarily from charitable

    contributions from individuals and private foundations.

         5.     The Center seeks to protect endangered species, human health,

   and public lands and waters in the public’s interest, by ensuring the National

   Environmental Policy Act, the Endangered Species Act and other

   environmental laws are complied with. We are often compelled in these

   cases to seek a preliminary injunction or an injunction pending appeal. If

   the Center is required to pay a substantial bond each time that we seek

   injunctive relief, it would curtail our ability to achieve our mission.

         6.     Recognizing that government agencies will sometimes fail to

    comply with or enforce environment laws because of political or economic

    pressure, or lack of resources or expertise, Congress expressly created

    citizen suit and other judicial review provisions to leverage the resources,

    expertise and independent status of organizations such as ours, by

    encouraging them to seek enforcement of environmental laws where they

    believe the government has fallen short. These provisions recognize that

    citizens typically have no personal or financial stake in the litigation and


   DECLARATION OF KIERAN SUCKLING                                                   2
Case 1:19-cv-01920-RBJ Document 3-28 Filed 07/02/19 USDC Colorado Page 4 of 6




    bring these lawsuits to benefit the public as a whole. These lawsuits are

    intended to complement the often inadequate resources provided by public

    enforcement agencies.

         7.     The Center has no financial stake in the litigation we pursue,

    including in this case. The Center’s lawsuits such as this one are brought to

    benefit the public as a whole and are aimed at vindicating public rights.

         8.     The financial operations of an organization like the Center are

    very different from a for-profit corporation because much of the money we

    receive from foundations and individuals through grants and contributions

    is legally encumbered. This is money we receive to perform a specific

    action. It is not money that is available to spend as we please.

         9.     Because so much of the money we receive is allocated to a

    particular activity, we rely on our general funds and donations of

    individuals to fund our general operating expenses. These general

    operating expenses cover much of our conservation work and all

    administrative functions, including administrative and executive staff

    salaries, rent, equipment purchase, maintenance and repair, and any other

    overhead expenses of the Center. The Center has allocated all of its

    general funds to meet the requirements of our 2019 budget and currently

    does not have any of these general funds in reserve. Right now, payment


   DECLARATION OF KIERAN SUCKLING                                                   3
Case 1:19-cv-01920-RBJ Document 3-28 Filed 07/02/19 USDC Colorado Page 5 of 6




    of a substantial bond in this case would require eliminating one or more

    administrative staff positions at the Center to acquire any general funds for

    this purpose.

          10.    The fact of the matter is, we simply do not have money

    available to pay a substantial bond in this case. The Center is run very

    differently from a for-profit organization. We do not make money and

    then disburse it to owners or shareholders; rather, we spend what we

    receive, and what we receive is almost always allocated to a specific

    purpose, such as litigation with regard to a specific issue and/or region, or

    the preparation and submission of petitions to list species as endangered

    and threatened under the federal Endangered Species Act, or public

    education campaigns. There is no “profit margin” that results in excess

    funds. There simply are no profits to disburse or to save for the future in a

    non-profit corporation.

          11.    An order requiring the Center to pay a substantial bond in this

    case would have a chilling effect on the ability of the Center to bring

    lawsuits to advance the public interest. This would frustrate the intent of

    Congress which created citizen suit and other judicial review provisions

    precisely to allow and encourage groups such as ours to file public interest

    litigation of the type at issue here.


   DECLARATION OF KIERAN SUCKLING                                                   4
Case 1:19-cv-01920-RBJ Document 3-28 Filed 07/02/19 USDC Colorado Page 6 of 6




         I declare under penalty of perjury that the foregoing is true and

   correct.

         Executed in Tucson, Arizona on July 2, 2019.




                                    _____________________
                                    Kierán Suckling
                                    Executive Director
                                    Center for Biological Diversity
                                    POB 710, Tucson AZ 85702




   DECLARATION OF KIERAN SUCKLING                                               5
